Citation Nr: 1134236	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  05-35 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the postoperative residuals of right ophthalmic artery aneurysm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that granted the Veteran's claim of entitlement to service connection for right ophthalmic artery aneurysm and assigned the same an initial 10 percent disability rating, effective March 23, 2000.

In October 2008, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

In December 2008, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The issue of entitlement to service connection for aphasia as secondary to service-connected residuals of right ophthalmic artery aneurysm has been raised by the record.  This issue was referred to the Agency of Original Jurisdiction (AOJ) at the time of the Board's December 2008 remand; however, there is no indication that the AOJ has adjudicated the issue.  The Board does not have jurisdiction over the issue, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim.  The Board must ensure complete compliance with its prior Board remand directives and ensure that there is a complete record upon which to decide the Veteran's claim.

At the time of the Board's December 2008 remand, it noted that the Veteran offered testimony at her October 15, 2008 Board hearing as to her private treatment with Dr. S.  The Veteran's representative, at the time of the Board hearing, asserted that the Veteran was presently submitting a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain such private treatment records.  Indeed, a VA Form 21-4142, date-stamped by the BVA Hearing Team on the day of the Veteran's Board hearing, is associated with the claims file.  The Board directed the AMC (Appeals Management Center)/RO to obtain the Veteran's private treatment records from Dr. S.   

Subsequent to the Board's December 2008 remand, the Remand and Rating Development Team issued the Veteran a letter, dated in January 2009, requesting that she complete a VA Form 21-4142 for Dr. S.  The Remand and Rating Development Team issued another letter, dated in October 2009, informing the Veteran that no response from the January 2009 letter had been received and requesting that she complete a VA Form 21-4142 for Dr. S.  At the time of the AMC's March 2011 Supplemental Statement of the Case, it noted that they had not received a VA Form 21-4142 for Dr. S. subsequent to the January 2009 and October 2009 letters requesting such.

It is clear from the record that the AMC/Remand and Rating Development Team attempted to secure a VA Form 21-4142 for Dr. S.'s private treatment records.  It is also clear that the Veteran did not respond to the January 2009 or October 2009 requests for the same.  However, it remains that a VA Form 21-4142 for Dr. S. was associated with the claims file as of October 15, 2008, the day of the Veteran's Board hearing.  The Board is able to contemplate a scenario wherein the Veteran did not respond to the January 2009 and October 2009 letters because she had already submitted the requested form.  

The Board notes here that the October 15, 2008 VA Form 21-4142 currently associated with the claims file is missing its second page.  The second page of the form is significant, as it contains the Veteran's signature, thus allowing VA to secure the identified private treatment records.  However, the Veteran was not informed that her VA Form 21-4142 was incomplete; she was only requested to submit a VA Form 21-4142.  There is no evidence that the Veteran was aware that the VA Form 21-4142 she submitted on the day of her Board hearing was not sufficient to secure the private treatment records she identified.  

Given the aforementioned procedural development presented, the Board will afford the Veteran the benefit of the doubt and request additional development.  However, the Board advises the Veteran that the "duty to assist is not always a one-way street.  If a veteran wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform her that her VA Form 21-4142, Authorization and Consent to Release Information to VA, submitted on October 15, 2008, is incomplete and request that she submit an additional VA Form 21-4142 in order to obtain Dr. S.'s private treatment records.  Advise the Veteran that she may submit her private treatment records if she so chooses.  If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

2.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and her representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



